t c memo united_states tax_court leonard l best and evelyn r best petitioners v commissioner of internal revenue respondent docket no 26662-10l filed date we review r's decision to proceed with collection of ps' unpaid income_tax held appeals officer did not abuse her discretion in relying on transcripts to verify that ps' unpaid tax had been properly assessed held further documents provided to ps satisfied r's obligation to provide them with records of assessment for the unpaid tax held further sec_6673 sanction imposed held further ps' counsel is ordered to show cause why he should not be made to pay r's excessive costs pursuant to sec_6673 or be sanctioned pursuant to rule b tax_court rules_of_practice and procedure donald w macpherson for petitioners brandon a keim for respondent memorandum opinion halpern judge this case is before us to review a determination by respondent's appeals_office determination and appeals respectively to proceed with collection by levy of petitioners' unpaid federal_income_tax additions to tax and interest without distinction tax for and we review the determination pursuant to sec_6330 respondent has also moved to impose a sanction on petitioners pursuant to sec_6673 we will sustain the determination and we will impose a sanction on our own motion we will order petitioners' counsel to show cause why he should not be made to pay respondent's excessive costs pursuant to sec_6673 or be sanctioned pursuant to rule b unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure introduction background the parties have submitted this case for decision without a trial pursuant to rule the parties agree that the case may be decided on the basis of the pleadings and the stipulation of facts filed by the parties facts stipulated by the parties are so found petitioners are husband and wife they resided in arizona at the time they filed the petition prior proceeding petitioners' unpaid tax at issue in this case was the subject of a prior case in this court brought by them in response to a statutory_notice_of_deficiency that case best v commissioner docket no was settled by agreement of the parties we sustained substantial portions of the deficiencies in tax that respondent determined along with additions to tax for both failure to timely file a return and failure to timely pay tax and for failure to pay estimated_tax we entered decision in docket no on date petitioners were represented in that case by their present counsel donald w macpherson notice_of_intent_to_levy and sec_6330 hearing on the basis of our decision in docket no respondent assessed the resulting tax on date petitioners did not on demand pay the assessed tax and on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing in response thereto petitioners timely requested a sec_6330 hearing hearing by letter from their counsel mr macpherson attached to their hearing request petitioners set forth the following reasons for a hearing a b c taxpayer wishes to pursue collection alternatives including inter alia offer_in_compromise doubt as to liability doubt as to collectibility and interest of effective tax administrative sic and or installment_agreement collection actions such as levy will cause tremendous hardship on taxpayer penalty abatement is requested responsibility for the hearing with appeals devolved to settlement officer irma hernandez in preparation for conducting the hearing she verified that she had had no prior involvement with petitioners in either appeals or any other internal_revenue_service irs function for the type of tax and tax years associated with this case she reviewed various computer transcripts of petitioners' accounts for taxable years and on the basis of her review ms hernandez concluded that proper assessments were made that notice_and_demand for payment was mailed to petitioners' last_known_address within days of the assessments and that there was a balance due for each year when the levy notice was issued communication between ms hernandez and mr macpherson then began on date he requested from her copies of transcripts of account for petitioners' and tax years on that same date she provided to him two documents each entitled account transcript account transcripts one pertaining to and the other pertaining to among other things each account transcript identifies petitioners by name and social_security_number identifies the year and type of tax form 1040a reported and shows the amounts and dates of assessments on date mr macpherson communicated the following to ms hernandez clients are doubting liability contesting timely proper assessment delegated authority of assessment officer he requested please provide a 'summary record of assessment ' form 23c and a form_4340 plus a copy of the actual document signed by the officer delegated authority to assess in this case his name and the delegation_order showing his authorization to assess in this case on date ms hernandez telephoned mr macpherson to conduct the hearing ms hernandez referred to the reasons for the hearing set forth in petitioners' hearing request mr macpherson responded that his clients had changed their minds and were withdrawing their request for a collection alternative he asked about his request of the previous day for the form 23c assessment certificate--summary record of assessments and other documents ms hernandez responded that she would not provide petitioners with the documents requested she explained that there was no requirement in the internal_revenue_code or the regulations that appeals provide the taxpayer with any documents during the hearing process she stated that as a matter of practice petitioners had been furnished the account transcripts which identify the taxpayers the character of the liability assessed the taxable_period and the amount of the assessment mr macpherson stated that the assessments were neither timely nor proper he conceded that petitioners had stipulated a decision entered by the tax_court and were not disputing their underlying liabilities he stated that he was disputing the postdecision procedural steps although he claimed that the assessments were not made properly he gave no specifics ms hernandez informed mr macpherson that appeals would issue a determination sustaining the levy the determination followed signed by appeals team manager william o'neill but incorporating an attachment summarizing ms hernandez's determinations and conclusions in response petitioners timely filed the petition by the petition petitioners pray that for lack of proper assessment we determine that they have no tax_liabilities for the years in issue alternatively they pray that we order respondent to provide them with a form 23c or rac or alternatively a form_4340 sometime after they filed the petition respondent provided to petitioners certificates of official records attesting that the annexed forms certificate of assessments payments and other specified matters were true forms for petitioners' and tax years discussion i review of determination a assignments of error rule b addresses the content of the petition in a lien and levy action it requires among other things clear and concise assignments of error and clear and concise lettered statements of the facts on which the petitioner bases each assignment of error rule b and the petition signed by petitioners' counsel mr macpherson running pages and containing numbered paragraphs contains much extraneous matter eg para respondent's recalcitrance causes taxpayers to be most suspicious 'the best disinfectant is sunlight ' para as the courts have stated 'while the government expects that its citizens walk square corners the same can be expected of the government ' we discern petitioners' assignments of error from their identification on brief of questions presented i whether sec_301_6203-1 is invalid and a denial of due process for its failure to require that upon request the secretary provide petitioners with the assessment source document form 23c or racs including the name and signature of the assessment officer and the date of assessment ii whether form_4340 is satisfactory as proof of assessment iii whether petitioners are entitled to the delegation_order which authorized the assessment officer to make the assessment iv whether petitioners were denied due process of law by the appeals officer' s refusal to a verify the assessment by means other than transcripts b provide petitioners with the forms 23c and racs and c provide petitioner s with the delegation_order which gave the assessment officer authority to assess v whether the appeals officer abused her discretion by refusing to a verify the assessment by means other than transcripts b provide petitioners with the forms 23c and racs and c provide petitioners with the delegation_order which gave the assessment officer authority to assess we discern from those questions two grounds underlying petitioners' assignments of error one they argue that collection cannot proceed because ms hernandez abused her discretion in relying on transcripts to verify that their unpaid tax had been properly assessed two they argue that collection cannot proceed because neither the account transcripts nor the forms meet respondent's duty imposed by sec_6203 to furnish them with copies of the commissioner's records of assessment for the unpaid tax in issue before addressing petitioners' grounds we will summarize the law involved b law involved assessment of tax federal taxes may be collected by administrative means following assessment see 295_us_247 the assessment is given the force of a judgment and if the amount assessed is not paid when due administrative officials may seize the debtor's property to satisfy the debt michael i saltzman leslie book irs practice and procedure para pincite rev 2d ed sec_6203 provides that an assessment of tax which includes interest additions to tax and assessable_penalties shall be made by recording the liability of the taxpayer in the office of the secretary in accordance with rules or regulations prescribed by the secretary the section further provides that when requested by a taxpayer the secretary shall furnish the taxpayer a copy of the record of the assessment sec_301_6203-1 proced admin regs implements sec_6203 and specifies that an assessment is made by an assessment officer signing the summary record of assessment which through supporting records must include the identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment under the regulation if the taxpayer requests a copy of the record of the assessment the irs will give the taxpayer a copy of the pertinent parts of the assessment which set forth the name of the taxpayer the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed id the date of the assessment is the date the summary record of assessment is signed id collection by levy sec_6331 authorizes the secretary to levy against property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 requires the secretary to send the taxpayer written notice of the secretary's intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a sec_6330 hearing at least days before any levy is begun sec_6330 hearing if the taxpayer makes a request for a hearing the hearing is to be held before an impartial officer_or_employee of appeals sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and collection alternatives sec_6330 the taxpayer may contest the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a statutory_notice_of_deficiency for the liability in question or did not otherwise have an opportunity to dispute that liability sec_6330 see also 114_tc_604 the appeals officer must at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 following the hearing the appeals officer must determine whether the proposed levy action may proceed the appeals officer is required to take into consideration verification that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 review of determination where the underlying tax_liability is properly at issue we review the determination de novo e g isley v commissioner t c __ __ slip op pincite date where the underlying tax_liability is not at issue we review the administrative determination for abuse_of_discretion id when faced with questions of law as we are here the standard of review makes no difference whether characterized as a review for abuse_of_discretion or as a consideration de novo of a question of law we must reject erroneous views of the law 124_tc_69 c abuse_of_discretion as stated petitioners' first ground for claiming that collection cannot proceed is their claim that ms hernandez abused her discretion in relying on computer transcripts to verify that their unpaid tax had properly been assessed sec_6330 requires that the appeals officer conducting the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 does not mandate that the appeals officer rely on a particular document to satisfy the verification requirement see eg 119_tc_252 shirley v commissioner tcmemo_2014_10 at nor does sec_6330 require the appeals officer to give the taxpayer a copy of the verification that she obtained 118_tc_162 an appeals officer may use computer transcripts of account for a taxpayer to verify that requirements of applicable law and administrative procedure have been met sherwood v commissioner tcmemo_2005_268 wl at indeed sec_6330 does not require that the appeals officer provide the taxpayer with other underlying documentation maintained by the commissioner with respect to the taxpayer's account including delegations of authority davis v commissioner tcmemo_2007_160 wl at ms hernandez did not abuse her discretion in refusing to provide petitioners with such documents the parties have stipulated the documents that ms hernandez reviewed before appeals determined to proceed with collection those documents include computer transcripts that identify petitioners and show the tax forms involved form 1040a income_tax the taxable years addressed and the dates that tax was assessed and the amounts assessed she provided the account transcripts which show that information to mr macpherson petitioners' counsel nothing in evidence indicates any irregularity in the assessment procedure that would raise a question that the assessments were not validly made in accordance with the requirements of sec_301_6203-1 proced admin regs ms hernandez did not abuse her discretion in relying on computer transcripts to verify that petitioners' unpaid and tax had properly been assessed d assessments and evidence thereof petitioners also argue that collection cannot proceed because respondent has failed to furnish them records of the assessments of their and tax before proceeding to consider that issue we note that it is an open question whether sec_6203 requiring the commissioner to furnish those records on request by the taxpayer is an applicable law with which pursuant to section c the appeals officer must verify compliance see nestor v commissioner t c pincite halpern j concurring in any event ms hernandez provided to petitioners the account transcripts and respondent's counsel provided to them the forms both sets of documents show petitioners' names the dates of the assessments the character of the liabilities assessed the taxable periods and the amounts assessed that information constitutes all of the pertinent parts of the assessment which pursuant to sec_301_6203-1 proced admin regs on their request respondent must furnish to them the question is whether that information constitutes the requisite record of the assessment described in sec_6203 the assessment of federal tax is done by an assessment officer signing the summary record of assessment see sec_301_6203-1 proced admin regs the summary record of assessment may be made either on an irs form 23c or more recently on its computer-generated equivalent the revenue accounting control system racs report see eg 335_f3d_1186 10th cir 118_tc_365 aff'd 329_f3d_1224 11th cir we agree with the commissioner's statement in revrul_2007_21 2007_1_cb_865 that t he racs report like the form 23c provides when coupled with 'supporting records ' the information set forth in sec_301_6203-1 the question then becomes one of what the commissioner must furnish to a taxpayer requesting pursuant to sec_6203 the record of the assessment must he without exception furnish the racs report or the form 23c with or without pertinent supporting records the answer is no the commissioner need not furnish the taxpayer any particular form or document as we stated in battle v commissioner tcmemo_2009_171 wl at the commissioner may choose among documents so long as the form used identifies the taxpayer states the character of the liabilities assessed the tax period giving rise to the assessment the amount of the assessment and the date of assessment the court_of_appeals for the ninth circuit agrees we reject the taxpayers' contention that sec_6203 entitles them to a copy of the summary record of assessment on form 23c upon request the regulations promulgated under this section state that i f the taxpayer requests a copy of the record of assessment he shall be furnished a copy of the pertinent parts of the assessment which set forth the name of the taxpayer the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed id this represents a permissible interpretation of sec_6203 and we are therefore bound to give it deference 3_f3d_1297 9th cir see also eg 185_fedappx_725 10th cir 962_f2d_555 6th cir 503_fsupp2d_83 d d c numerous courts have held that the commissioner meets his obligation to furnish a requesting taxpayer the record of the assessment if he furnishes him a form_4340 that reports the information described in sec_301_6203-1 proced admin regs viz the name of the taxpayer the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed we have said a taxpayer receiving a copy of form_4340 has been provided with all the documentation to which he or she is entitled under sec_6203 and sec_301_6203-1 proced admin regs tucker v commissioner tcmemo_2012_30 wl at aff'd 506_fedappx_166 3d cir see also eg roberts v commissioner f 3d pincite koff f 3d pincite respondent furnished petitioners forms containing all of the pertinent information while those forms were furnished by respondent only after ms hernandez concluded petitioners' hearing and appeals made its determination the forms contain much the same information as is contained in the account transcripts which were furnished to them by ms hernandez during the hearing if their receipt of the account transcripts does not fulfill respondent's obligation to furnish them the pertinent records of assessment then their receipt of the forms certainly does in nestor v commissioner t c pincite we determined that no purpose would be served by remanding a case to appeals in order to have the appeals officer provide the taxpayer with a second copy of the taxpayer's forms when the appeals officer had not provided the taxpayer with a copy during his sec_6330 hearing but the commissioner provided him one after the hearing and before trial of the case the same logic applies here petitioners find fault with the forms because they are accompanied by certifications as to accuracy that contain what appear to be stamped signatures of the irs official making the certifications we do not see that as a problem first while sec_301_6203-1 proced admin regs does require that an assessment officer sign the summary record of assessment it provides only that a requesting taxpayer be furnished a copy of the pertinent parts of the assessment without imposing any signature requirement see 117_tc_117 sec_301_6203-1 proced admin regs does not require that one of respondent's assessment officers sign and date form_4340 in order to have a valid assessment of a taxpayer's liability in hovind v commissioner tcmemo_2006_143 wl at citing nicklaus and nestor aff'd 228_fedappx_966 11th cir we stated forms are not required to be signed petitioners have provided no authority contradicting that statement moreover generally in the absence of a statute otherwise providing a signature may be affixed by writing by hand by printing by stamping or by various other means c j s signatures sec_15 emphasis added cf 99_tc_533 a notice_of_deficiency is not invalid because it bears a stamped signature respondent has satisfied his obligation under sec_6203 to furnish petitioners with the records of the assessments of their unpaid tax e conclusion petitioners have failed to show error in the determination respondent may proceed with collection of their unpaid and tax ii sec_6673 penalty under sec_6673 this court may require a taxpayer to pay a penalty not in excess of dollar_figure if the taxpayer has instituted or maintained a proceeding primarily for delay or the taxpayer's position is frivolous or groundless a taxpayer's position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law e g 135_tc_231 respondent has moved for us to impose the penalty on the grounds that petitioners instituted these proceedings primarily for the purpose of delaying collection and that their position is frivolous or groundless petitioners object relying in part on declarations of themselves and of mr macpherson petitioners' principal defense to imposition of a penalty is that they relied on counsel petitioners who are high school educated and lack any sophistication in good_faith relied on their competent qualified and independent counsel this alone is sufficient to demonstrate good cause thus negating imposition of the sanction sought as evidenced by our discussion supra petitioners' arguments that ms hernandez abused her discretion in relying on computer transcripts to verify that their unpaid tax had been properly assessed and collection cannot proceed because respondent has failed to furnish them records of the assessments of their and tax lack merit and are contrary to established law the deficiencies in petitioners' arguments are well known indeed the commissioner has taken pains to describe for taxpayers the requirements of sec_6203 the procedures implementing that section and the procedures for answering a taxpayer's request for a copy of the record of the assessment see revrul_2007_21 supra arguments very much like the ones petitioners here make are described in notice_2010_33 2010_17_irb_609 listing positions identified as frivolous for purposes of application of the sec_6702 frivolous tax submissions penalty respondent's counsel brought the revenue_ruling and the notice to the attention of mr macpherson in date three months before the parties jointly moved for leave to submit this case for decision without a trial petitioners could have pulled the plug then and very likely avoided any sanction we conclude and find that petitioners' positions in this proceeding are frivolous see sec_6673 moreover the record before us contains nothing to support petitioners' assignments of error which leads us to further conclude and find that petitioners' positions are groundless see id finally the lack of merit to petitioners' arguments leads us to conclude that they initiated and have maintained these proceedings primarily for delay and we so find see sec_6673 petitioners cannot escape a sec_6673 penalty on the basis of their reliance on counsel by their declarations petitioners each state the following i have no accounting or tax training and i have no accounting or tax experience it has never been my idea to raise before the irs or before the tax_court the issues presently on review by the court ie the issues of evidence of proper assessment and evidence of proper delegation_order i have relied totally on the tax_advice of macpherson concerning my collection_due_process_hearing request petition to the tax_court and tax_court litigation a taxpayer's good-faith reliance on the advice of counsel is not a defense to the imposition of a penalty under sec_6673 nor need we excuse a taxpayer's failure to review pleadings and other documents filed on his behalf gillespie v commissioner tcmemo_2007_202 aff'd 292_fedappx_517 7th cir the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate 119_tc_285 see also 791_f2d_68 7th cir we conclude that petitioners should pay a sec_6673 penalty of dollar_figure to the united_states in this case iii sec_6673 rule b sec_6673 empowers us to impose on a taxpayer's counsel who multiplies the proceedings in any case unreasonably and vexatiously the excessive costs reasonably incurred on account of such conduct we may sua sponte impose such costs see edwards v commissioner tcmemo_2002_169 aff'd 119_fedappx_293 d c cir leach v commissioner tcmemo_1993_ rule b sets standards in connection with counsel's signature on a pleading and provides that upon our own motion we may sanction counsel for failure to meet those standards although we have found petitioners deserving of a sec_6673 penalty we believe that mr macpherson's conduct may be deserving of a sanction for unreasonably and unnecessarily bringing and prolonging these proceedings indeed in his declaration in support of petitioners' response to respondent's motion to impose a sanction on petitioners he acknowledges that following the earlier deficiency proceeding in this case petitioners had a major collection problem and i decided to try the assessment issue believing there is some chance of lack of proper assessment which will result in voiding the assessment and causing the clients to be free of the debt as a result of the statute_of_limitations he concedes however i concluded many years ago that the '23c issue' was a 'dead letter' in so far as obtaining the 23c since mr macpherson has not been accorded the opportunity to defend against the sanctions we may impose upon him we will accord him that opportunity by ordering him to show cause why we should not impose on him excessive costs pursuant to sec_6673 or sanction him pursuant to rule b we will also order respondent to express his position on the issues and to provide us with his computations of the excess costs expenses and attorney's_fees reasonably incurred on account of mr macpherson's conduct iv conclusion to reflect the foregoing appropriate orders will be issued and decision will be entered for respondent
